The offense is murder and the punishment is fifty years in the penitentiary.
The appellant by his bill of exception No. 1 complains at the action of the court in permitting the state to prove that the deceased was an Irishman; and by his bill No. 2 complains at the court's action in permitting the witness to testify that the appellant is an Italian. These are matters of no consequence, as we view this record. There is no suggestion in this record that there was any bias on the part of the jurors in favor of an Irishman and no suggestion that there was any prejudice against the Italian race. It occurs to us that this testimony was admissible in a proper development of the case. In any event, we think the testimony was clearly harmless.
Appellant also complains at the court's action in permitting the witness Boyd to describe the position in which he found the deceased's gun in the car after the homicide. His objection was to the effect that the evidence had already shown that the homicide had occurred more than an hour prior to the time the witness visited the car and that a great many people had visited and been around the car and the scene of the homicide before Boyd reached the place and that it was not shown that the gun *Page 274 
was in the same position that it had occupied immediately after the homicide had occurred. The objections to this testimony would go to its weight rather than to its admissibility. In the absence of any showing that the surroundings had undergone a change since the difficulty and prior to the time when the scene of the difficulty was reached by the witness, Boyd, his testimony was admissible.
Appellant complains at the court's action in refusing to permit him to prove the general reputation of the witness, Clara Wimberly, the daughter of the deceased, and states in his bill that if permitted he could have proved by the witness, Ellis, that her reputation for virtue and chastity were notoriously bad. We think this testimony was not admissible. We are confirmed in this view by reason of the fact that the appellant placed the witness Clara Wimberly on the stand and among other things proved by her that no other man save the defendant had ever had intercourse with her. There is no suggestion in the record that appellant was surprised at this testimony and no effort made on his part to impeach her concerning this matter.
There is also complaint made at the argument of the district attorney but we are satisfied from a careful consideration of the statement of facts that the bills of exception show no language used by him that was not justified as an inference to be drawn from the facts proved. It occurs to us that the argument in every instance was a deduction properly drawn from the evidence contained in the record.
We also think that no error is shown in the court's action in permitting state's counsel to ask the appellant if he had intercourse with the daughter of the deceased. It is clear from this record that the killing grew out of and was caused by the lascivious conduct engaged in between the appellant and the daughter of the deceased and in the development of a motive as well as the other proper surroundings pertaining to the case, it was legitimate to permit the state to show the illicit relations between appellant and deceased's daughter.
We have carefully examined the charge given in this case and think that it is in accord with the precedents, and that appellant's objections thereto are without merit. From the state's standpoint, an unprovoked and an unnecessary killing is shown and the issues of fact having been properly submitted to the jury, we feel that we would be without warrant in disturbing their verdict.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed. *Page 275 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.